Citation Nr: 0309390	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to secondary service connection for bilateral 
tinnitus on a direct or secondary basis.

2.  Entitlement to an increased rating for residuals of 
right-knee meniscectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had verified active service from August 1966 to 
January 1979, with additional unverified service until August 
1989.

This appeal is from an April 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board defers appellate review at this time of the claim 
for increased rating for residuals of a right knee 
meniscectomy for reasons explained in the remand section 
below.


FINDING OF FACT

The veteran's service-connected bilateral sensorineural 
hearing loss has caused bilateral tinnitus.


CONCLUSION OF LAW

Bilateral tinnitus is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (2002); 38 C.F.R. § 3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  Service Connection for Tinnitus

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Service medical records confirm the veteran's hearing loss, 
but are virtually silent about tinnitus.  A December 1987 
medical record from an Air Force base referred the veteran to 
a VA medical center for hearing complaints.  The consulting 
physician reported tinnitus.  A service medical examination 
report of November 1988 is of record, identified as for 
retirement from the Navy.  This reports contains no complaint 
or finding of tinnitus.  The veteran testified at a VA 
hearing in August 1998 that he first had intermittent 
tinnitus while in the Navy serving about the aircraft carrier 
U.S.S. JOHN F. KENNEDY.  He experienced episodes of tinnitus 
after occasional duty on the flight deck.  He did not state 
when he served on the aircraft carrier.  He stated that 
continuous tinnitus began about eight months before the 
hearing.  A February 1998 VA audiology report of evaluation 
for aural rehabilitation needs (hearing aids) noted a 
complaint of constant, ringing tinnitus of about a year's 
duration  The veteran expressed concern because, stating he 
had had hearing loss since 1970 but no tinnitus until a year 
ago.

The veteran had a VA otolaryngology (ENT) examination in 
April 2003.  The examiner reviewed the veteran's VA claims 
folder, performed a clinical interview and examination and 
diagnosed bilateral tinnitus.  After explaining that the 
veteran's bilateral sensorineural hearing loss had multiple 
causes, including acoustic trauma in service, the examiner's 
medical opinion was that the veteran's tinnitus is secondary 
to the hearing loss.

There is some evidence of the onset of tinnitus in service, 
but by the veteran's testimony, this was intermittent and did 
not manifest continuously until about the time of the current 
claim.  He did not testify and has not asserted that he has 
had intermittent tinnitus continually since service.  The 
recent onset is corroborated by his February 1998 statement 
made for treatment purposes.  The condition is not subject to 
service connection as a later manifestation of a chronic 
disease shown as such in service, or based on continuity of 
symptomatology, of which there is no evidence in the several 
audiology and ENT reports of record.  The single note from 
December 1987 in combination with the medical records after 
service and the veteran's testimony does not show continuity 
of persistent, intermittent symptomatology.  It is 
insufficient evidence on which to base a grant service 
connection when weighed against the subsequent hiatus in the 
record until February 1998.  Thus, the preponderance of the 
evidence is against finding service connection for a chronic 
disease in service, or based on continuity of symptomatology 
with a condition noted in service, or based on a diagnosis 
after service shown by all of the evidence to have been 
incurred in service.  38 C.F.R. § 3.303(b), (d) (2002).

The lack of evidence of incurrence in service is not fatal to 
the veteran's claim.  In considering entitlement to VA 
disability compensation, the Board of Veteran's Appeals must 
consider all applicable laws and regulations.  38 U.S.C.A. 
§ 7104(a) (2002).  The April 2003 VA examiner unequivocally 
attributed the veteran's tinnitus to his service-connected 
sensorineural hearing loss.  "[D]isability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (2002).  Consequently, the veteran's bilateral 
tinnitus is service connected on a secondary basis.

It is noteworthy that this is not a case in which a service-
connected disease or injury aggravated a condition it did not 
cause.  In that situation, VA pays compensation only for the 
additional increment of disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In this case, the examiner diagnosed 
tinnitus as secondary to the hearing loss.  For purposes of 
this grant of service connection, it is immaterial that the 
underlying service-connected disability may have multiple 
causes, of which acoustic trauma in service is one.  The 
claim is for bilateral tinnitus and the examiner indicated it 
is wholly due to a service-connected disease or injury, 
sensorineural hearing loss.  Consequently, the grant of 
service connection is for all of the disability related to 
that tinnitus.


ORDER

Service connection for bilateral tinnitus on a secondary 
basis is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Subsequently, VA promulgated regulations authorizing 
the Board of Veterans' Appeals (Board) to develop evidence 
independently of the RO, which had the effect of enabling the 
Board to cure certain defects in compliance with the VCAA.  
The United States Court of Appeals for the Federal Circuit 
has ruled that certain regulations and the associated actions 
by the Board are invalid as contrary to the VCAA.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  The RO must discharge VA's duty under 38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2002) and, in this 
case conduct additional development of the evidence.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

The Board had requested that the veteran be afforded an 
examination of his right knee.  There is an x-ray report of 
April 21, 2003, and an addendum report of the same date by an 
examining physician, but the report of the examination is not 
of record.  It must be obtained or another examination 
performed.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).

The veteran reported in April 2003 that he had given the Air 
Force Hospital at Little Rock AFB authorization for release 
of medical information to VA.  No medical evidence from that 
source is of record.  VA must request the veteran to furnish 
a release to VA so VA can attempt to obtain the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical information from any 
facility at Little Rock Air Force Base 
that treated the veteran's right knee 
from January 1990 to the present, 
obtaining authorization for release of 
the information if necessary.  Request 
the veteran to report and authorize 
release of information from Tri-Care or 
any other service department or private 
facility that has treated his right knee.  
Associate any information obtained with 
the claims file, and notify the veteran 
of any failure to obtain the evidence.

2.  Obtain the report of a VA 
compensation and pension examination of 
the right knee performed on or about 
April 21, 2003, at VAMC North Little 
Rock.  If and only if the report cannot 
be obtained, schedule the veteran for 
another examination to show the condition 
of the post-meniscectomy right knee.  
Associate any information obtained with 
the claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



